Exhibit 10.2

EXECUTION COPY

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is dated as of December 9, 2008, by and
between Virgin Mobile USA, Inc., a Delaware corporation (the “Company”), and the
Person executing this Agreement as “Stockholder” on the signature page hereto
(the “Stockholder”).

RECITALS

WHEREAS, the Board of Directors has previously determined that it is in the best
interests of the Company to amend the Company’s 2007 Omnibus Incentive
Compensation Plan (the “2007 Plan”) to increase the number of shares of Class A
common stock available for issuance thereunder by 5,000,000 shares (the “2007
Plan Proposal”);

WHEREAS, the Board of Directors has approved the inclusion of the 2007 Plan
Proposal in a proxy statement to be delivered to the Company’s stockholders;

WHEREAS, in order to comply with the rules of the New York Stock Exchange, the
Company must obtain the requisite stockholder approval for the 2007 Plan
Proposal;

WHEREAS, the Stockholder is the Beneficial Owner (as defined below) of, and has
the right to vote, that number of shares of Company Common Stock (as defined
below) set forth across from such Stockholder's name on Schedule I hereto; and

WHEREAS, the Company has requested that the Stockholder agree, and the
Stockholder has agreed, to enter into this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

I. CERTAIN DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement:

(a) “Beneficial Owner”, “Beneficial Ownership” or “Beneficially Owned” with
respect to any securities means having “beneficial ownership” of such securities
as determined pursuant to Rule 13d-3 under the Exchange Act.

(b) “Company Common Stock” shall mean, collectively, Company Class A common
stock and Company Class B common stock, and will also include for purposes of
this Agreement all shares or other voting securities into which Company Common
Stock may be reclassified, sub-divided, consolidated or converted and any rights
and benefits arising therefrom, including any dividends or distributions of
securities which may be declared in respect of the Company Common Stock and
entitled to vote in respect of the matters contemplated by Article II.



--------------------------------------------------------------------------------

(c) “Encumbrances” shall mean any lien, encumbrance, charge, mortgage, option,
pledge, security interest or similar interests, title defects, tenancies (and
other possessory interests), easements, rights of way, covenants, encroachments,
rights of first refusal, preemptive rights, judgments, conditional sale or other
title retention agreements and other impositions or imperfections of title or
restrictions on transfer of any nature whatsoever.

(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations thereunder.

(e) “Expiration Time” means the earliest to occur of (i) the certification of
the vote on the 2007 Plan Proposal at the Stockholder Meeting or (ii) any other
form of approval by the Company’s stockholders (including by written consent of
stockholders of the Company holding the requisite number of shares) of the 2007
Plan Proposal or (iii) the date of the next annual meeting of stockholders of
the Company or (iv) June 15, 2009.

(f) “Governmental Authority” shall mean any local, state, federal or foreign
court, legislative, executive, administrative, governmental or regulatory
authority or agency or arbitral or similar forum.

(g) “Governmental Order” shall mean any order, writ, judgment, injunction,
decree, stipulation, determination or award issued or entered into by or with
any Governmental Authority.

(h) “Law” shall mean any constitution, treaty, statute, law, ordinance,
regulation, rule, standard, code, rule of common law or other requirement or
rule enacted or promulgated by any Governmental Authority.

(i) “Owned Company Common Stock” means the shares of Company Common Stock set
forth across from such Stockholder's name on Schedule I hereto which are
Beneficially Owned by such Stockholder as of the specified time.

(j) “SEC” shall mean the U.S. Securities and Exchange Commission.

(k) “Stockholder Meeting” means a special meeting of the Company’s stockholders
called for purposes of voting upon the 2007 Plan Proposal and any other matters
submitted for the vote of the Company’s stockholders.

(l) “Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, encumbrance or other disposition of such security or the
Beneficial Ownership thereof (including by operation of Law), or the entry into
any contract, agreement, commitment, understanding or other obligation, whether
written or oral, to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting power of such security or other
rights in or of such security, in each case other than in connection with a bona
fide pledge to a commercial bank to secure borrowings in the ordinary course of
the Stockholder’s business whereby the Stockholder retains all voting rights
prior to default.

 

-2-



--------------------------------------------------------------------------------

II. AGREEMENT TO VOTE

Section 2.1 Agreement to Vote. Subject to the terms and conditions hereof, the
Stockholder agrees that from and after the date hereof and until the Expiration
Time or the earlier termination of this Agreement pursuant to Section 5.1, at
the Stockholder Meeting or at any adjournment, postponement or continuation of
the Stockholder Meeting, or in connection with any written consent of the
Company's stockholders pursuant to which approval of the 2007 Plan Proposal by
the Company’s stockholders is sought, subject to the absence of any Government
Order or Law preventing such action, the Stockholder will (A) appear at such
meeting or otherwise cause its Owned Company Common Stock to be counted as
present thereat for purposes of calculating a quorum, and (B) vote, or instruct
to be voted (including by written consent, if applicable), in favor of the
approval of the 2007 Plan Proposal all of its Owned Company Common Stock owned
as of the record date with respect to such Stockholder Meeting (or the date that
any written consent is executed by such Stockholder) (the “Record Date”);
provided that the Stockholder shall be obligated under this Agreement to vote
its Owned Company Common Stock owned as of the Record Date in favor of or
otherwise consent to or approve the 2007 Plan Proposal only if the majority of
the independent directors on the Board of Directors of the Company continue to
recommend to the Company’s stockholders that they approve the 2007 Plan
Proposal; and provided further, that the Stockholder shall be obligated under
this Agreement to vote its Owned Company Common Stock against or otherwise
refrain from consenting to or approving of the 2007 Plan Proposal only if the
majority of the independent directors on the Board of Directors of the Company
fail to continue to recommend to the Company’s stockholders that they approve
the 2007 Plan Proposal. Except as expressly set forth in this Agreement or the
SK Telecom Voting Agreement (as defined in Section 3.1 below), the Stockholder
may vote its Owned Company Common Stock in its discretion on all other matters
submitted for the vote of stockholders of the Company or in connection with any
written consent of the Company’s stockholders.

Section 2.2 Additional Company Common Stock. The Stockholder hereby agrees, from
the date hereof until this Agreement is terminated pursuant to Section 5.1, to
promptly notify the Company of the number of shares of any new Company Common
Stock with respect to which Beneficial Ownership is acquired by such
Stockholder, if any, after the date hereof. The filing of any reports with the
SEC required by Sections 13(d) or 16(a) of the Exchange Act by the Stockholder
in connection with such acquisition shall be deemed to satisfy such notice
requirement. Any such Company Common Stock shall automatically become subject to
the terms of this Agreement, shall be treated for purposes of this Agreement as
though such Company Common Stock were owned by such Stockholder as of the date
hereof and shall be considered Owned Company Common Stock from the date of its
acquisition by the Stockholder.

Section 2.3 Restrictions on Transfer, Etc. Except as provided for herein, the
Stockholder agrees, from the date hereof until this Agreement is terminated
pursuant to Section 5.1, not to (i) directly or indirectly Transfer any Owned
Company Common Stock or (ii) grant any proxy with respect to such Stockholder's
Owned Company Common Stock that is inconsistent with this Agreement, deposit
such Stockholder's Owned Company Common Stock

 

-3-



--------------------------------------------------------------------------------

into a voting trust, enter into a voting agreement with respect to any of such
Stockholder's Owned Company Common Stock or otherwise restrict the ability of
such Stockholder freely to exercise all voting rights with respect thereto.
Notwithstanding the foregoing, the Stockholder shall not be subject to the
restrictions set forth in the preceding sentence with respect to any Transfer of
any Owned Company Common Stock (i) pursuant to a registration statement under
the Securities Act or pursuant to Rule 144, provided that any such Transfers of
Owned Company Common Stock by the Stockholder pursuant to this clause (i) prior
to March 1, 2009 do not exceed in the aggregate 3.5% of the total voting power
of the Company’s capital stock entitled to vote on the 2007 Plan Proposal as of
March 1, 2009, or (ii) pursuant to any other method of Transfer, provided in the
case of this clause (ii) that the transferee agrees in writing to be bound by
the terms and conditions of this Agreement. Any action attempted to be taken in
violation of this Section 2.3 will be null and void.

III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Stockholders. The Stockholder
represents and warrants to the Company as of the date of this Agreement as
follows:

(a) Such Stockholder has the requisite power and authority to execute and
deliver this Agreement and to fulfill and perform such Stockholder's obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a legal, valid and binding agreement of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing.

(b) Such Stockholder is the Beneficial Owner, free and clear of any Encumbrance
(other than those arising under this Agreement, the Voting Agreement by and
between SK Telecom USA, Inc. (“SK Telecom”), the Stockholder and solely for
purposes of Sections 5.1 and 6.8 thereto, the Company, dated June 27, 2008 (the
“SK Telecom Voting Agreement”), or the Amended and Restated Stockholders’
Agreement, by and among the Company, Corvina Holdings Limited, Cortaire Limited,
SK Telecom and the Stockholder, dated August 22, 2008, (the “Stockholders’
Agreement”)) of the shares of Owned Company Common Stock which, as of the date
hereof, are set forth across from such Stockholder's name on Schedule I hereto
and has not granted any proxy inconsistent with this Agreement that is still
effective or entered into any stockholder agreements, voting agreements, voting
trusts, proxies or other agreements, instruments or understandings with respect
to, such Stockholder's Owned Company Common Stock (other than the SK Telecom
Voting Agreement and the Stockholders’ Agreement) that are inconsistent with or
violative of the obligations of the Stockholder herein. The shares of Company
Common Stock set forth across from such Stockholder's name on Schedule I hereto
constitute all of the capital stock of Company that is Beneficially Owned by
such Stockholder as of the date hereof.

(c) Other than the filing by such Stockholder of any reports with the SEC
required by Sections 13(d) or 16(a) of the Exchange Act, none of the execution
and delivery of this Agreement by such Stockholder or the performance by such
Stockholder of its obligations

 

-4-



--------------------------------------------------------------------------------

under this Agreement (i) requires any consent, authorization, approval or
permission of, or filing with or notification to, any Governmental Authority by
such Stockholder, (ii) will result in a violation or breach of, or constitutes
(with or without notice or lapse of time or both) a default under (or gives rise
to any third party right of termination, cancellation, material modification or
acceleration under), any organizational document of such Stockholder or any
contract or agreement to which such Stockholder is a party or by which such
Stockholder or such Stockholder's Owned Company Common Stock may be bound, or
(iii) will violate any Governmental Order or Law applicable to such Stockholder
or any of such Stockholder's Owned Company Common Stock, except in the case of
clauses (ii) and (iii) for any such violations, breaches or defaults that could
not reasonably be expected to have a material adverse effect on the ability of
such Stockholder to perform its obligations under this Agreement.

IV. ADDITIONAL COVENANTS OF the STOCKHOLDER

Section 4.1 Non-Interference. The Stockholder, solely in its capacity as a
stockholder of the Company, agrees that prior to the termination of this
Agreement, such Stockholder shall not make any public announcement that would
have the effect of preventing, impeding, interfering with or adversely affecting
the performance by such Stockholder of its obligations under this Agreement.

V. TERMINATION

Section 5.1 Termination. Subject to Section 5.2, this Agreement (i) may be
terminated by the mutual written consent of the parties hereto or (ii) shall
terminate without further action at the Expiration Time.

Section 5.2 Effect of Termination. Upon termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of this Section 5.2 and
Article VI, which will survive such termination. For the avoidance of doubt, the
termination of this Agreement shall not relieve any party of liability for any
willful breach of this Agreement prior to the time of termination.

VI. GENERAL

Section 6.1 Notices. Any notice, request, instruction or other communication
under this Agreement will be in writing and delivered by hand or reputable
overnight courier service or by facsimile, (i) if to the Stockholder, to the
address set forth below such Stockholder's name on Schedule I hereto, with
copies (which shall not constitute notice) to King & Spalding LLP, 1185 Avenue
of the Americas, New York, New York 10036, Attention: E. William Bates, II,
Esq., Facsimile: (212) 556-2222 and (ii) if to the Company, to the Company’s
principal executive offices, or to such other Persons, addresses or facsimile
numbers as may be designated in writing by the Person entitled to receive such
communication as provided above. Notice is deemed given (a) when delivered, if
delivered personally to the recipient, (b) when sent, if sent by facsimile with
a copy of such facsimile sent to the recipient by reputable overnight courier
service (charges prepaid) on the same day, or (c) one business day after being
sent to the recipient, if sent by reputable overnight courier service (charges
prepaid).

 

-5-



--------------------------------------------------------------------------------

Section 6.2 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to create any third party
beneficiaries.

Section 6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including, but not limited to, matters of validity,
construction, effect, performance and remedies.

Section 6.4 Jurisdiction; Forum.

(a) By the execution and delivery of this Agreement, the parties hereto submit
to the personal jurisdiction of any state or federal court in the State of
Delaware in any suit or proceeding arising out of or relating to this Agreement.

(b) The parties hereto agree that the appropriate and exclusive forum for any
disputes between any of the parties hereto arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in the
State of Delaware. The parties hereto further agree that the parties will not
bring suit with respect to any disputes arising out of this Agreement or the
transactions contemplated hereby in any court or jurisdiction other than the
above specified courts; provided, however, that the foregoing shall not limit
the rights of the parties to obtain execution of judgment in any other
jurisdiction. The parties hereto further agree, to the extent permitted by Law,
that final and unappealable judgment against a party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of such judgment.

Section 6.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner.

Section 6.6 Successors and Assigns; Binding Effect. Except as contemplated in
Section 2.3, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, including,
without limitation, by operation of law, by any party hereto without the prior
written consent of the other parties hereto. Subject to the preceding sentence
and notwithstanding anything to the contrary, this Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

Section 6.7 Interpretation. The headings in this Agreement are for reference
only and do not affect the meaning or interpretation of this Agreement.
Definitions apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any

 

-6-



--------------------------------------------------------------------------------

pronoun includes the corresponding masculine, feminine and neuter forms. When a
reference is made to an Article, Section or Schedule, such reference shall be to
an Article, Section or Schedule of or to this Agreement unless otherwise
indicated. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation". In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

Section 6.8 Amendments. This Agreement may not be amended except by written
agreement signed by all of the parties to this Agreement.

Section 6.9 Extension; Waiver. At any time prior to the termination of this
Agreement, the Company, on the one hand, and the Stockholder, on the other hand,
may (i) extend the time for the performance of any of the obligations of the
other party, (ii) waive any inaccuracies in the representations and warranties
of the other party contained in this Agreement or in any document delivered
under this Agreement or (iii) unless prohibited by applicable Laws, waive
compliance with any of the covenants or conditions contained in this Agreement.
Any agreement on the part of a party to any extension or waiver will be valid
only if set forth in an instrument in writing signed by such party. The failure
of any party to assert any of its rights under this Agreement or otherwise will
not constitute a waiver of such rights.

Section 6.10 Fees and Expenses. Except for the filing by Stockholder of any
reports with the SEC required by Sections 13(d) or 16(a) of the Exchange Act
arising out of this Agreement, for which the Company shall reimburse Stockholder
its reasonable costs in an amount not to exceed $5,000, and as expressly
provided in this Agreement, each party is responsible for its own fees and
expenses (including the fees and expenses of financial consultants, investment
bankers, accountants and counsel) in connection with the entry into this
Agreement and the consummation of the transactions contemplated hereby.

Section 6.11 Entire Agreement. This Agreement, including any schedules hereto,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements or
understandings, both written and oral, between the parties or any of them with
respect to the subject matter hereof. The only representations and warranties
made by the parties hereto with respect to the subject matter hereof are the
representations and warranties contained in or made pursuant to this Agreement.

Section 6.12 Rules of Construction. The parties to this Agreement have been
represented by counsel during the negotiation and execution of this Agreement
and waive the application of any Laws or rule of construction providing that
ambiguities in any agreement or other document will be construed against the
party drafting such agreement or other document.

Section 6.13 Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

 

-7-



--------------------------------------------------------------------------------

Section 6.14 Counterparts; Effectiveness; Execution. This Agreement may be
signed in any number of counterparts, each of which shall be deemed an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. For purposes of this Agreement, a document (or signature page
thereto) signed and transmitted by facsimile machine, telecopier or electronic
mail (including in PDF format) is to be treated as an original document. The
signature of any party thereon, for purposes hereof, shall be considered as an
original signature, and the document transmitted shall be considered to have the
same binding effect as an original signature on an original document. At the
request of any party, any facsimile, telecopy or scanned document shall be
re-executed in original form by the parties who executed the facsimile, telecopy
or scanned document. No party may raise the use of a facsimile machine,
telecopier or electronic mail or the fact that any signature was transmitted
through the use of a facsimile, telecopier or electronic mail as a defense to
the enforcement of this Agreement or any amendment or other document executed in
compliance with this Agreement.

Section 6.15 Stockholder Capacity. No Person who owns, directly or indirectly,
any capital stock of the Stockholder or any director or officer of the
Stockholder, in each case, who is or becomes during the term of this Agreement a
director or officer of the Company or any of its affiliates will be deemed to
make any agreement or understanding in this Agreement in that Person’s capacity
as a director or officer of Company or any such affiliate. The Stockholder is
entering into this Agreement solely in its capacity as the Beneficial Owner of
its Owned Company Common Stock, and nothing in this Agreement will limit or
affect any actions taken by any Person who owns, directly or indirectly, any
capital stock of the Stockholder or any director or officer of the Stockholder
in his or her capacity as a director or officer of the Company or any of its
affiliates. Without limiting the generality of the foregoing, the Company
acknowledges that Douglas B. Lynn is a member of the Board of Directors of the
Company and is also affiliated with Sprint Ventures, Inc. and its parent, and
that the foregoing person in his capacity as member of the Board of Directors of
the Company may, in the exercise of his fiduciary duties, take actions that
would violate this Agreement if such actions were taken by the Stockholder. The
Company agrees that no such action taken in such individual’s capacity as a
member of the Board of Directors of the Company will be deemed a violation of
this Agreement.Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
will be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of the United States or any state having jurisdiction, this being
in addition to any other remedy to which they are entitled at law or in equity.

[Remainder of page intentionally left blank. Signature Page Follows.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

VIRGIN MOBILE USA, INC. By:   /s/ Peter Lurie  

Name: Peter Lurie

Title:   General Councel

 

SPRINT VENTURES, INC. By:   /s/ Douglas B. Lynn  

Name: Douglas B. Lynn

Title:   Vice President

[Sprint 2007 Plan Voting Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule I

 

Stockholder Name and Address

 

Number of shares of Company Common Stock

Beneficially Owned

Sprint Ventures, Inc.

6200 Sprint Parkway

KSOPHF0202-2B579

Overland Park, Kansas 66251

Attention: Vice President, Corporate Development

 

As of the date of this Agreement, the Stockholder owns an approximate 14.3%
limited partnership interest in Virgin Mobile USA, L.P., which interest is
initially exchangeable for 12,058,626 shares of the Company's Class A Common
Stock. The Stockholder owns one share of the Company's Class B Common Stock,
which is entitled to a number of votes that is equal to the total number of
shares of Class A Common Stock for which such limited partnership interest is
exchangeable.

 

The Stockholder may be deemed to be the Beneficial Owner of shares of Company
Common Stock Beneficially Owned by Corvina Holdings Limited and its affiliates
and SK Telecom as a result of the Stockholders' Agreement; however, the
Stockholder does not have voting power with respect to any such shares in
connection with the 2007 Plan Proposal and the Stockholder shall not be deemed
to be the Beneficial Owner of such shares for purposes of this Agreement.